UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7568



RICHARD WADE KENDRICK,

                                          Petitioner - Appellant,

         versus

RON ANGELONE,

                                           Respondent - Appellee.



                           No. 95-7576



RICHARD WADE KENDRICK,

                                          Petitioner - Appellant,

         versus

RON ANGELONE,

                                           Respondent - Appellee.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-363-R, CA-95-459-R)

Submitted:   November 28, 1995           Decided:   March 19, 1996
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard Wade Kendrick, Appellant Pro Se. Robert Beman Beasley,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 28 U.S.C. § 2254 (1988) petitions. We have reviewed
the records and the district court's opinions and find no rever-

sible error. Accordingly, we deny a certificate of probable cause

to appeal and dismiss the appeals on the reasoning of the district

court. Kendrick v. Angelone, Nos. CA-95-363-R; CA-95-459-R (W.D.

Va. Sept. 15, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                2